Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 11, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145646(85)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
                                                                                                                     Justices
            Plaintiff-Appellant,
  v                                                                SC: 145646
                                                                   COA: 301546
                                                                   Lenawee CC: 09-014365-FC
  JEFFERY ALAN DOUGLAS,
             Defendant-Appellee.
  ______________________________/

         On order of the Chief Justice, the motion to allow counsel for defendant to
  withdraw is GRANTED. It is further ORDERED that the matter is remanded to the
  Lenawee Circuit Court to determine, in accordance with Administrative Order 2003-03,
  whether the defendant is indigent and, if so, to appoint the State Appellate Defender
  Office to represent the defendant in this Court. A copy of the circuit court’s order of
  appointment or denial thereof shall be promptly sent to this Court.

        This Court retains jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 11, 2013
                                                                              Clerk